

116 S4732 IS: COVID–19 Dis­in­for­ma­tion Research and Reporting Act of 2020
U.S. Senate
2020-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4732IN THE SENATE OF THE UNITED STATESSeptember 24, 2020Ms. Hirono (for herself, Mr. Booker, Mr. Blumenthal, Ms. Klobuchar, Ms. Warren, and Mr. Reed) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo conduct a study on the spread of COVID–19-related disinformation and misinformation on the internet and social media platforms, and for other purposes.1.Short titleThis Act may be cited as the COVID–19 Dis­in­for­ma­tion Research and Reporting Act of 2020.2.FindingsCongress finds the following:(1)The National Academies of Sciences, Engineering, and Medicine and the National Science Foundation have provided scientific, evidence-based findings and foundational research, across all disciplines, that benefit the people of the United States.(2)Accurate and reliable information is imperative for health and safety during a national emergency like the COVID–19 pandemic.(3)Disinformation and misinformation have spread alarmingly during the COVID–19 pandemic, hindering the public response efforts of Federal, State, local, and indigenous leaders.(4)The internet and social media have made it easier to spread fake medical information, such as unproven treatments for COVID–19, or inaccurate information that undermines scientific experts.(5)COVID–19-related disinformation has been weaponized by foreign adversaries, including Russia, China, and Iran, through the use of fake social media accounts and bot networks to amplify content.(6)Understanding the financial incentives for entities spreading and amplifying disinformation and misinformation can help to combat its distribution. 3.Science study on COVID–19-related dis­in­for­ma­tion and misinformation(a)StudyNot later than 30 days after the date of enactment of this Act, the Director of the National Science Foundation shall enter into an arrangement with the National Academies of Sciences, Engineering, and Medicine to conduct a study on the current understanding of the spread of COVID–19-related disinformation and misinformation on the internet and social media platforms. The study shall address—(1)the roles disinformation and misinformation have played in the public response to COVID–19;(2)the sources, both foreign and domestic, of COVID–19-related disinformation and misinformation, and the mechanisms by which that dis­in­for­ma­tion and misinformation influence the public debate;(3)the role social media plays in the dissemination and promotion of COVID–19-related dis­in­for­ma­tion and misinformation content and the role social media platforms play in the organization of groups seeking to spread COVID–19-related dis­in­for­ma­tion and misinformation;(4)the potential financial returns for creators or distributors of COVID–19-related disinformation and misinformation and the role such financial incentives play in the propagation of COVID–19-related disinformation and misinformation;(5)potential strategies to mitigate the dissemination and negative impacts of COVID–19-related disinformation and misinformation (and specifically the dissemination of disinformation and misinformation on social media), including through improved disclosures and addressing information literacy; and(6)an analysis of—(A)the limitations of the mitigation strategies described in paragraph (5); and (B)how the strategies can be implemented without infringing on the constitutional rights and civil liberties of the people of the United States.(b)ReportIn entering into an arrangement under this section, the Director of the National Science Foundation shall request that the National Academies of Sciences, Engineering, and Medicine transmit to Congress a report on the results of the study not later than 1 year after the date of enactment of this Act.(c)AuthorizationThere is authorized to be appropriated, for the purposes of conducting the study under this section, $1,000,000.